Citation Nr: 0514088	
Decision Date: 05/23/05    Archive Date: 06/01/05

DOCKET NO.  02-22 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for tinnitus 
disability.

2.  Entitlement to service connection for residuals of a 
lower jaw injury.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

M. W. Kreindler, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1965 to 
January 1969.

This matter came to the Board of Veterans' Appeals (Board) 
from an April 2002 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  A notice of 
disagreement was filed in July 2002, a statement of the case 
was issued in October 2002, and a substantive appeal was 
received in December 2002.  In August 2004, the Board 
remanded the matter for further development.  A review of the 
record shows that the RO has complied with all remand 
instructions.  Stegall v. West, 11 Vet. App. 268 (1998).  

The veteran appeared at a hearing before the RO in June 2003; 
the transcript is of record.

In a February 2003 Statement in Support of Claim (VA Form 21-
4138), the veteran references "pending" claims of service 
connection for hearing loss and a neck disorder.  These 
issues are not in appellate status and are hereby referred to 
the RO for clarification and appropriate action.  


FINDINGS OF FACT

1.  Tinnitus was not manifested during the veteran's active 
duty service or for many years thereafter, nor is any current 
tinnitus otherwise related to such service.

3.  There is no current disability due to a lower jaw injury 
sustained in service.  


CONCLUSIONS OF LAW

1.  Tinnitus disability was not incurred in or aggravated by 
the veteran's active service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. § 3.303 (2004).

2.  Residuals from a lower jaw injury were not incurred or 
aggravated by the veteran's active service.  38 U.S.C.A. §§ 
1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  Under the VCAA, VA has a duty to notify the 
veteran of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, VA satisfied its 
duties to the veteran in a VCAA letter issued in December 
2001.  The letter predated the April 2002 rating decision.  
See id.  The RO has generally advised the appellant to submit 
any evidence in support of his claims which he had in his 
possession, and that they would assist him in obtaining any 
evidence he was not able to obtain on his own.  Id.; but see 
VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004).  The Board 
also notes that the matter was remanded in August 2004, and 
subsequently the RO issued another VCAA letter that same 
month.  The December 2001 and August 2004 letters have 
clearly advised the veteran of the evidence necessary to 
substantiate his claims. 

The Board also finds that VA has complied with all assistance 
provisions of VCAA.  Regarding the issues being decided on 
appeal, the evidence of record contains the veteran's service 
medical records and post-service private medical records from 
the Austin Regional Clinic.  There is no indication of 
relevant, outstanding records which would support the 
veteran's claims.  38 U.S.C.A. § 5103A(c); 
38 C.F.R. § 3.159(c)(1)-(3).  Additionally, the evidence of 
record contains VA medical examinations performed in January 
2005 pertaining to the issues on appeal.  The examination 
reports obtained are thorough and contain sufficient 
information to decide the issues on appeal.  See Massey v. 
Brown, 7 Vet. App. 204 (1994).  For all the foregoing 
reasons, the Board concludes that VA's duties to the veteran 
have been fulfilled with respect to the issues on appeal.

I.  Factual Background

Tinnitus

The veteran's DD Form 214 reflects that during active duty 
service, the veteran served in a transportation squadron as a 
vehicle operator.

Service medical records are negative for complaints of 
hearing loss or tinnitus.  In February 1967, service medical 
records dated in February 1967 reflect otitis externa and a 
two-inch traumatic scar of the left ear.  On a Report of 
Medical History prepared for separation purposes in July 
1968, the veteran denied hearing loss, or ear trouble.  The 
Report of Medical Examination for separation purposes is 
negative for complaints of tinnitus, and audiometer 
examination reflects normal hearing.

Private medical records dated in January 1999 reflect 
complaints of decreased hearing in the right ear for the past 
3 days and a "cricket sound."  He reported a feeling of 
some pressure or water in his ear.  He reported that this had 
occurred since October on 4 separate occasions but then 
resolved itself.  He denied any history of trauma or surgery 
to the ear.  He reported some recreational noise exposure 
from power tools at home.  He also reported military service 
on the flight line.  Audiometric testing revealed 
sensorineural hearing loss with asymmetry seen on audiogram 
in the high frequencies.  The examiner noted a suspicion of 
acoustic neuroma or other retrocochlear lesion.  

On a follow-up consultation in February 1999, the audiogram 
showed notable improvement in the hearing of the right ear 
with return to symmetry in all frequencies except 3000 
decibels which was still a mild drop.  The assessment was 
sudden sensorineural hearing loss of unknown etiology.  There 
was no evidence of any serious underlying disease process.

In August 1999, the veteran reported persistent discomfort in 
both ears, present intermittently for the past year.  The 
assessment was ear discomfort, etiology unclear but felt to 
be benign.

In the veteran's claim of service connection submitted in 
August 2001, he claimed ringing in both ears due to working 
on the flight line in service.  In his notice of 
disagreement, he claimed that he worked on the flight line 
and wore no ear protection.

In June 2003, the veteran was afforded a hearing before the 
RO.  He testified that he noticed on and off ringing in his 
ears 5 years after separation, and within the past 10 years 
had more frequent episodes, three or four times a month.  He 
reported that during service he transported crews from 
aircraft to headquarters.  He was not issued ear protection.

In January 2005, the veteran was afforded a VA audiometric 
examination.  The examiner noted normal hearing at enlistment 
and separation from service, and noted no complaints of 
tinnitus in service.  The veteran complained of gradually 
worsening hearing loss in both ears that he first noticed in 
1997, and a rare severe ringing in both ears lasting 3 to 4 
hours, occurring 3 times a month.  He described episodes of 
hearing loss with ringing transferring from one ear to the 
other and sometimes both.  He stated that this was especially 
problematic when driving with the windows open.  He claimed 
that doctors had been unable to explain why he had episodes 
of hearing loss and ringing in his ears.  He claimed hearing 
loss and ringing due to exposure to aircraft engines during 
service.  He worked on the flight line transporting pilots to 
and from aircraft, in an enclosed truck, and did not wear ear 
protection.  He reported a history of civilian noise 
exposure, to include working as a machinist for several 
years, and hunting.  He wore ear protection.  Audiometric 
testing reflected mild to moderately severe, sensorineural 
hearing loss, bilaterally.  The examiner noted that the 
veteran reported that hearing loss and tinnitus did not start 
until well after he left service.  Based on this evidence, 
the examiner opined that the report of hearing loss and 
tinnitus is less likely than not related to the veteran's 
service, or any injury or disease suffered during service.

Residuals of lower jaw injury

Service medical records dated in July 1966 reflect complaints 
of a sore jaw.  The veteran reported that he was hit in the 
right mandible 3 days prior.  An x-ray examination was 
negative.  Dental records are negative for reports of trauma 
or injury to the jaw or teeth.  Dental records show periodic 
treatment for dental care, cleaning, and fitting for a mouth 
guard for boxing.  On a Report of Medical History completed 
for separation purposes, the veteran denied any teeth 
problems.  A July 1968 examination performed for separation 
purposes does not reflect a jaw injury or any residuals from 
a jaw injury, or any teeth problems.

A lay statement from a fellow soldier dated in May 2002 
stated that during service the veteran told him that he was 
assaulted in London and was hit in the jaw.  He sought dental 
treatment for jaw pain.  The dentist wanted to extract all 
his teeth and fit him with dentures.

At the June 2003 RO hearing, the veteran reported that he was 
struck in his lower jaw.  The dentist performed tests on the 
nerves and determined that the nerves had been severed in his 
lower teeth and they would have to be extracted.  The veteran 
denied seeing a dentist post-service and reported treating 
with over-the-counter pain medication.  He reported that he 
was a boxer in service, and denied that his claimed jaw 
disorder was due to boxing.

In January 2005, the veteran was afforded a VA examination.  
The veteran reported a history of blunt trauma to the right 
posterior mandible in service.  He claimed that he developed 
swelling and pain, and received dental treatment the next 
day.  He had a test done about the viability of his teeth and 
was told that his teeth were not viable and he would have to 
have them pulled.  He reported that follow-up treatment 
indicated that his teeth were viable and he did not have any 
fractures of the mandible or lose any teeth at that 
particular time.  The veteran reported that since that time, 
he had several restorations and dental crowns placed on his 
teeth.  He reported a history of 3 months of pain in the 
right lateral mandibular area following the initial injury 
although he reported being able to chew and swallow at the 
time of the examination.  Upon examination, the diagnosis was 
blunt trauma to right mandible healed without residuals.  
Upon review of the veteran's claims folder, the examiner 
acknowledged the service medical records which reflected 
trauma received to the right posterior jaw, and normal x-
rays.  Current records and examination showed no residual 
findings in the area of the mandible.  The examiner opined 
that it was less likely than not that any residuals from the 
incident in service was present in the form of disability.

II.  Laws and Regulations

The issues before the Board include claims of service 
connection for tinnitus and residuals of a lower jaw injury.  
Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from injury suffered or disease 
contracted in line of duty, or for aggravation of a pre-
existing injury suffered or disease contracted in the line of 
duty, in the active military, naval or air service.  38 
U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304, 3.306.  That an 
injury occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity. 38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

III.  Analysis

Tinnitus

As set forth above, the veteran seeks service connection for 
tinnitus.  A January 1999 audiometric examination, and 
subsequent examinations, reflect sensorineural hearing loss 
with asymmetry seen on audiogram in the high frequencies.  
The examinations reflect subjective complaints of tinnitus.  
The January 2005 examiner opined that the veteran's tinnitus 
was not due to service, based on his reports that he did not 
notice ringing in his ears until 1997.  

When the veteran sought private medical treatment in January 
1999, he reported hearing loss and a "cricket sound" dating 
back to October 1998.  At the June 2003 hearing, the veteran 
reported intermittent ringing in his ears beginning 5 years 
after service.  On VA examination, however, he reported 
severe ringing dating back to 1997.  As noted, service 
medical records are negative for complaints of tinnitus or 
hearing problems.  Specifically, on separation from service, 
the veteran did not complain of tinnitus, even though he 
complained of other disabilities.  At the time of separation 
examination in July 1968, the veteran's ears were clinically 
evaluated as normal.  Notably, there is a 30 year gap in the 
period of separation from service and the complaint of 
tinnitus in the January 1999 private medical records.  In 
fact, there is no indication that the veteran sought post-
service treatment for any hearing complaints to include 
tinnitus until January 1999.  

The Board is thus presented with an evidentiary record which 
shows no complaints or findings of tinnitus at the time of 
his discharge from service.  The record is also lacking any 
evidence to support the veteran's reports and testimony that 
he suffered from tinnitus beginning 5 years after service to 
the present.  Although the veteran asserts incidents in 
service that he contends caused tinnitus, there is no 
supporting evidence of continuity of pertinent 
symptomatology.  The negative clinical and documentary 
evidence post-service for 30 years is more probative than the 
remote assertions of the veteran.  

The Board also notes that the veteran did not reference any 
complaints of tinnitus when he filed a claim of service 
connection for unrelated disorders in 1969, nor did he voice 
any complaints of tinnitus when he underwent a VA examination 
in April 1969.  This suggests that the veteran did not have 
tinnitus at that time.  There is otherwise no supporting 
evidence of tinnitus for a number of years after service.  

The preponderance of the evidence is against a finding that 
any claimed tinnitus is related to service.  It follows that 
there is no such state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.  38 U.S.C.A. § 5107(b).

Residuals of lower jaw injury

As set forth above, the veteran seeks service connection for 
residuals of a lower jaw injury.  Service medical records 
dated in February 1969 reflect a claim of being hit in the 
right mandible, however, x-rays were negative.  No residuals 
of the jaw injury were reported on discharge examination, 
suggesting that trained medical personnel were of the opinion 
at that time that there were no residuals.  Additionally, it 
is not shown from the record that the veteran currently 
suffers from any residual disability from the injury to the 
right mandible.  In this regard, VA examination resulted in a 
finding of no residuals.  In the absence of proof of a 
present disability, there can be no valid claim for service 
connection.  An appellant's belief that he or she is entitled 
to some sort of benefit simply because he or she had a 
disease or injury while on active service is mistaken, as 
Congress has specifically limited entitlement to service 
connection to cases where such incidents have resulted in a 
disability.  Brammer v. Derwinski, 3 Vet.App. 223 (1992).

The veteran claims dental problems due to this injury, 
however, dental records in service do not reflect reports of 
an injury or trauma.  Additionally, dental records do not 
reflect a recommendation of extraction of all of his teeth.  
The separation examination is negative for any residuals of 
injury to the right mandible, or teeth problems.  

Post-service medical records do not reflect any complaints of 
residuals of a jaw injury.  At a January 2005 VA examination, 
the examiner opined that any residuals from the jaw injury 
were not present in the form of a disability.  

The record contains no evidence of any continuity of 
symptomatology following discharge from service as there is 
no evidence of any post-service medical treatment for a jaw 
injury or residuals of a jaw injury.  As with tinnitus, the 
veteran did not refer to any residuals of the jaw injury when 
he filed a claim for VA benefits for other disorders in 1969, 
and VA examination in April 1969 did not reveal any such 
residuals.  Moreover, although service medical records 
reflect an injury to the right mandible in service, on VA 
examination, there was no finding of a present disability.

In short, the preponderance of the evidence is against 
entitlement to service connection for residuals of a lower 
jaw injury.  It follows that there is not such an approximate 
balance of the positive evidence with the negative evidence 
to otherwise warrant a favorable decision.  38 U.S.C.A. § 
5107(b).




ORDER

The appeal is denied as to both issues.



	                     
______________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


